Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about August 1, 2003, which stayed an earlier order conditionally granting dismissal of the complaint unless plaintiff was deposed and submitted to a medical examination by July 15, 2003, and adjourned the matter to October 1, 2003, unanimously affirmed, without costs.
Plaintiff presented just cause for extending the period for his compliance (CPLR 2201, 2004). The court reasonably concluded that plaintiff—rather than willfully avoiding discovery—was simply experiencing difficulty obtaining a visa in Mexico to facilitate his appearance here for deposition and examination. We note that the parties have entered into a stipulation to conduct plaintiffs deposition and independent medical examination in New York. Under the circumstances, imposing the penalty of dismissal would have inappropriately deprived plaintiff of his day in court.
We have considered defendant’s other arguments and find them unavailing. Concur—Buckley, P.J., Andrias, Saxe, Lerner and Friedman, JJ.